Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 28-29, 31-32, 34, 36, 38, 52-58 and 61 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hsu et al. (US 9226425 B2 and Hsu hereinafter)
Regarding Claim 28, Hsu discloses (figs. 1-4 and annotated figs below) an electronic system comprising: a rack assembly comprising: 
a first rail; a second rail that is spaced apart from the first rail by a width of the rack assembly; 
a first guide coupled to the first rail; and a second guide coupled to the second rail;  
a chassis (20) arranged to support electronic components and movably supported by the first guide and the second guide; and 
a latch assembly, comprising: a latch plate (see annoted fig below) coupled to a side of the chassis, wherein the latch plate includes an elongated slot; and a latch (220) coupled to the first guide, wherein the latch is rotatable between a first position 
in which the latch is spaced apart from the latch plate and a second position  (see annotated figs below) in which  the latch extends at least partially within the elongated slot of the latch plate, and wherein rotation of the latch between the first position and the second position moves 







    PNG
    media_image1.png
    647
    780
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    602
    846
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    625
    832
    media_image3.png
    Greyscale


the chassis a pre-defined distance (sliding distance between figs. 1-2 of the chassis 20)  along the first guide and the second guide as the latch moves within 
the elongated slot in the latch plate. 
Regarding Claim 29, Hsu discloses the electronic system of claim 28, wherein: the latch assembly further comprises an actuator (210) coupled to the latch, the actuator operable to rotate the latch between the first position and the second position.
Regarding Claim 31, Hsu discloses the electronic system of claim 29, wherein: the rotation of the latch from the first position to the second position moves the 
Regarding Claim 32, Hsu discloses the electronic system of claim 31, wherein as the latch rotates from the first position to the second position, the stepped portion of the actuator rotates out of contact with the stop and moves beyond the stop to allow the chassis to move from the first location to the second location (shows in fig.3).
Regarding Claim 34, Hsu discloses the electronic system of claim 28, wherein: the elongated slot includes a detent (204) arranged to receive the latch when the latch is in the second position and to inhibit the latch from moving from the second position to the first position.
Regarding Claim 36, Hsu discloses the electronic system of claim 28, wherein:
the latch comprises an elongated member rotatably coupled to the first guide.

Regarding Claim 38, Hsu discloses the electronic system of claim 28, wherein: the elongated slot is arranged at an angle relative to a path of travel of the latch when moving between the first position and the second position, and the angle and the path of travel define the pre-defined distance.

    PNG
    media_image4.png
    581
    767
    media_image4.png
    Greyscale

Regarding Claim 52, Hsu discloses the electronic system of claim 28, wherein:
the elongated slot is at least partially curved.

Regarding Claim 53, Hsu discloses (figs. 1-4) a latch assembly comprising: a latch plate configured to couple to a side of a chassis (20) , wherein the latch plate includes an elongated slot; and a latch configured to couple to a guide, the chassis movably supported along the guide, wherein the latch is rotatable between a first position in which the latch is spaced apart from the latch plate and a second position in which the latch extends at least partially within the elongated slot of the latch plate, 
    PNG
    media_image5.png
    549
    719
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    602
    846
    media_image6.png
    Greyscale

    PNG
    media_image3.png
    625
    832
    media_image3.png
    Greyscale
and wherein rotation of the latch between the first position and the second position moves the chassis a pre-defined distance along the guide as the latch moves within the elongated slot in the latch plate.
Regarding Claim 54, Hsu discloses the latch assembly of claim 53, wherein: the latch assembly further comprises an actuator (210) coupled to the latch, the actuator operable to rotate the latch between the first position and the second position.
Regarding Claim 55, Hsu discloses the latch assembly of claim 54, wherein: the rotation of the latch from the first position to the second position moves the chassis from a first location 
Regarding Claim 56, Hsu discloses the latch assembly of claim 55, wherein the latch rotates from the first position to the second position, the stepped portion of the actuator rotates out of contact with the stop and moves beyond the stop to allow the chassis to move from the first location to the second location (shows in fig.3).
Regarding Claim 57, Hsu discloses the latch assembly of claim 53, wherein: the elongated slot includes a detent (204) arranged to receive the latch when the latch is in the second position and to inhibit the latch from moving from the second position to the first position.
Regarding Claim 58, Hsu discloses the latch assembly of claim 53, wherein: the elongated slot is arranged at an angle relative to a path of travel of the latch when moving between the first position and the second position, and the angle and the path of travel define the pre-defined distance.

    PNG
    media_image4.png
    581
    767
    media_image4.png
    Greyscale

Regarding Claim 61, Hsu discloses the latch assembly of claim 53, wherein:
the elongated slot is at least partially curved.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al in view of Okada et al (US Patent No. 4934941and Okada hereinafter)

Regarding claim 33, Hsu discloses the electronic system of claim 32. Hsu does not explicitly disclose further comprising a power supply for providing power to the electronic components and a power connector coupled to the chassis, the power connector including a first contact and a second contact, wherein the first contact is arranged to contact the power supply when the chassis is at the first location and wherein the second contact is arranged to contact the power supply when the chassis is at the second location.

    PNG
    media_image7.png
    693
    408
    media_image7.png
    Greyscale

However, Okada teaches (figs. 1-7) a power supply (not shown) for providing power to the electronic components and a power connector (5) coupled to the chassis, the power .

Claims 50-51 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al 
Regarding Claim 50, Hsu discloses the electronic system of claim 28. However, Hsu does not specifically disclose wherein: the pre-defined distance is from about 1 millimeter to about 25 millimeters. It would have been obvious to one having ordinary skill in the art at the time the invention to include the pre-defined distance is from about 1 millimeter to about 25 millimeters was made to avoid deformation of the latch assembly and to strengthen the stress-bearing capacity of the latch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 51, Hsu discloses the electronic system of claim 28. However, Hsu does not specifically disclose wherein: the pre-defined distance is from about 10 

Regarding Claim 59, Hsu discloses the latch assembly of claim 53. However, Hsu does not specifically disclose wherein: the pre-defined distance is from about 1 millimeter to about 25 millimeters. It would have been obvious to one having ordinary skill in the art at the time the invention to include the pre-defined distance is from about 1 millimeter to about 25 millimeters was made to avoid deformation of the latch assembly and to strengthen the stress-bearing capacity of the latch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 60, Hsu discloses the latch assembly of claim 53. However, Hsu does not specifically disclose wherein: the pre-defined distance is from about 10 millimeter. It would have been obvious to one having ordinary skill in the art at the time the invention to include the pre-defined distance is from about 10 millimeter was made to avoid deformation of the latch assembly and to strengthen the stress-bearing capacity of the latch, since it has been held that discovering an optimum value of a 

Response to Arguments
Applicant’s arguments with respect to claim 28-29, 31-34, 36, 38 and 50-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841